

ANAPTYSBIO, INC.
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (this “Agreement”) is made
effective from July 15, 2020 (the “Effective Date”) by and among AnaptysBio,
Inc. (the “Company”) and Eric Loumeau (“Executive”). The Company and Executive
are hereinafter collectively referred to as the “Parties,” and individually
referred to as a “Party.” This Agreement amends and restates in its entirety
that certain Employment Agreement between Executive and the Company dated August
6, 2018 (the “Prior Agreement”).
RECITAL


The Company desires to employ Executive, and Executive is willing to accept such
employment by Company, on the terms and subject to the conditions set forth in
this Agreement.
AGREEMENT
In consideration of the foregoing Recitals and the mutual promises and covenants
herein contained, and for other good and valuable consideration, the Parties,
intending to be legally bound, agree as follows:
1.EMPLOYMENT.
1.1    Title. Effective as of the Effective Date, Executive’s position shall be
Chief Operating Officer and General Counsel of the Company, subject to the terms
and conditions set forth in this Agreement.
1.2    Term. The term of this Agreement shall begin on the Effective Date and
shall continue until it is terminated pursuant to Section 4 herein (the “Term”).
1.3    Duties. Executive shall do and perform all services, acts or things
necessary or advisable to manage and conduct the business of the Company and
that are normally associated with the positions of Chief Operating Officer and
General Counsel of the Company. Executive shall also do and perform all
services, acts or things necessary or advisable to manage and conduct the
business of the Company and that are normally associated with the positions of
Secretary and Chief Compliance Officer of the Company. Executive shall report to
the Chief Executive Officer.
1.4    Policies and Practices. The employment relationship between the Parties
shall be governed by this Agreement and by the policies and practices
established by the Company and/or the Company’s Board of Directors (the
“Board”), or any designated committee thereof. In the event that the terms of
this Agreement differ from or are in conflict with the Company’s policies or
practices or the Company’s Employee Handbook, this Agreement shall control.
1.5    Location. Unless the Parties otherwise agree in writing, and except as
provided in this Section 1.5, during the Term Executive shall perform the
services Executive is required to perform pursuant to this Agreement at the
Company’s offices in San Diego, California; provided, however, that the Company
may from time to time require Executive to travel temporarily to other locations
in connection with the Company’s business; provided, further, upon the Effective
Date, and until applicable government COVID-19 quarantine restrictions
applicable to the San Diego office are lifted and the San



--------------------------------------------------------------------------------



Diego office reopens, the Company will allow Executive to perform the services
remotely from Executive’s home.
2.LOYALTY; NONCOMPETITION; NONSOLICITATION.
2.1    Loyalty. During Executive’s employment with the Company, Executive shall
devote Executive’s full business energies, interest, abilities and productive
time to the proper and efficient performance of Executive’s duties under this
Agreement.
2.2    Agreement not to Participate in Company’s Competitors. During Executive’s
employment with the Company, Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known by Executive to be adverse or antagonistic to the Company, its business,
or prospects, financial or otherwise, or in any company, person, or entity that
is, directly or indirectly, in competition with the business of the Company or
any of its Affiliates (as defined below). Ownership by Executive, in
professionally managed funds over which Executive does not have control or
discretion in investment decisions, or as a passive investment, of less than two
percent (2%) of the outstanding shares of capital stock of any corporation with
one or more classes of its capital stock listed on a national securities
exchange or publicly traded on a national securities exchange or in the
over-the-counter market shall not constitute a breach of this Section. For
purposes of this Agreement, “Affiliate,” means, with respect to any specific
entity, any other entity that, directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with such
specified entity.
2.3    Covenant not to Compete. During Executive’s employment with the Company,
Executive shall not engage in competition with the Company and/or any of its
Affiliates in any manner or capacity, as adviser, principal, agent, affiliate,
promoter, partner, officer, director, employee, owner, co-owner, consultant, in
any phase of the business of developing, manufacturing and marketing of products
or services that directly compete with the products or services of the Company,
except with the prior written consent of the CEO. Executive shall be entitled to
request written consent of the CEO with respect to potential advisory and/or
director opportunities presented to Executive by a third party, which Executive
believes in good faith will not interfere or compete with the on-going business
of the Company.
3.COMPENSATION OF EXECUTIVE.
3.1    Base Salary. The Company shall pay Executive a base salary at the
annualized rate of $420,000 (the “Base Salary”), less payroll deductions and all
required withholdings, payable in regular periodic installments in accordance
with the Company’s normal payroll practices. The Base Salary shall be prorated
for any partial year of employment on the basis of a 365-day fiscal year.
3.2    Discretionary Bonus. At the sole discretion of the Board and Chief
Executive Officer, promptly following each calendar year of employment Executive
shall be eligible to receive a discretionary cash bonus of up to 40% of
Executive’s then-current base salary (the “Bonus”), based on Executive’s
achievement relative to certain performance goals (“Performance Goals”) to be
established by the Chief Executive Officer and/or the Board or the Compensation
Committee of the Board (the “Committee”) in writing in a manner reasonably
consistent with the Company’s priorities. The determination of whether Executive
has met the Performance Goals for any given year, and if so, the amount of any
Bonus that will be paid for such year (if any), shall be determined by the Board
or the Committee and Chief Executive Officer in their sole and absolute
discretion. In order to be eligible to earn or receive any Bonus, Executive must
remain employed by the Company through and including the
2

--------------------------------------------------------------------------------



date of payment of such Bonus. For the first calendar year of Executive’s
employment with the Company, the Bonus payable shall be pro-rated in accordance
with the percentage of the calendar year that the Executive is an employee of
the Company.
3.3    Stock Option. As soon as practicable following the Effective Date,
subject to the approval of the Board or the Committee, Executive will be granted
an option to purchase up to 10,000 shares of the Company’s Common Stock (the
“Promotion Option”) pursuant to the terms of the Company’s 2017 Equity Incentive
Plan, as amended from time to time (the “Plan”). The Promotion Option shall be
subject to vesting such that, subject to Executive’s continued employment with
the Company, 1/4 of the shares subject to the Promotion Option shall vest as of
the first anniversary of the Effective Date and l/48th of the shares subject to
the Promotion Option shall vest in equal monthly installments on the monthly
anniversary of the Effective Date of each month for the 36 months thereafter.
The exercise price per share of the Promotion Option will be equal to the
closing selling price as reported on the Nasdaq Stock Market on the date the
Promotion Option is granted. The Promotion Option will be governed by the Plan
and shall be granted pursuant to a separate stock option grant notice and stock
option agreement.
3.4    Expense Reimbursements. The Company will reimburse Executive for all
reasonable business expenses Executive incurs in conducting his duties
hereunder, pursuant to the Company’s usual expense reimbursement policies;
provided that Executive supplies the appropriate substantiation for such
expenses no later than the end of the calendar month following the month in
which such expenses were incurred by Executive.
3.5    Changes to Compensation. Executive’s compensation will be reviewed
annually and may be changed from time to time in the Company’s sole discretion.
3.6    Employment Taxes. All of Executive’s compensation shall be subject to
customary withholding taxes and any other employment taxes as are commonly
required to be collected or withheld by the Company, as determined by the
Company.
3.7    Benefits. Executive shall, in accordance with Company policy and the
terms of the applicable plan documents, be eligible to participate in benefits
under any benefit plan or arrangement that may be in effect from time to time
and made available to the Company’s senior management employees.
3.8    Holidays and Vacation. Executive shall be eligible for paid holiday and
vacation time in accordance with Company policy as in effect from time to time.
4.TERMINATION.
4.1    Termination by the Company. Executive’s employment with the Company is at
will and may be terminated by the Company at any time and for any reason, or for
no reason, including, but not limited to, under the following conditions:
4.1.1    Termination by the Company for Cause. The Company may terminate
Executive’s employment under this Agreement for Cause (as defined below) by
delivery of written notice to Executive. Any notice of termination given
pursuant to this section shall effect termination as of the date of the notice,
or as of such other date specified in the notice.
3

--------------------------------------------------------------------------------



4.1.2    Termination by the Company without Cause. The Company may terminate
Executive’s employment under this Agreement without Cause at any time and for
any reason, or for no reason. Such termination shall be effective on the date
Executive is so informed, or as otherwise specified by the Company.
4.2    Termination by Executive. Executive may terminate his employment with the
Company at any time and for any reason, or for no reason, upon thirty (30) days
written notice to the Company.
4.3    Termination for Death or Disability. Executive’s employment with the
Company shall automatically terminate effective upon the date of Executive’s
death or Disability (as defined in the Plan).
4.4    Termination by Mutual Agreement of the Parties. Executive’s employment
with the Company may be terminated at any time upon a mutual agreement in
writing of the Parties. Any such termination of employment shall have the
consequences specified in such agreement.
4.5    Compensation upon Termination.
4.5.1    Death or Disability. If Executive’s employment is terminated by death
or Disability, the Company shall pay to Executive, or to Executive’s heirs,
Executive’s accrued and unpaid base salary and accrued and unused vacation
benefits earned through the date of termination at the rate in effect at the
time of termination, less standard deductions and withholdings. The Company
shall thereafter have no further obligations to Executive and/or Executive’s
heirs under this Agreement, except as otherwise provided by law.
4.5.2    Termination for Cause. If the Company terminates Executive’s employment
for Cause, then the Company shall pay Executive’s accrued and unpaid base salary
and accrued and unused vacation benefits earned through the date of termination,
at the rate in effect at the time of termination, less standard deductions and
withholdings. The Company shall thereafter have no further obligations to
Executive under this Agreement, except as otherwise provided by law.
4.5.3    Termination by Company without Cause or by Executive for Good Reason
Not In Connection with a Change in Control. If the Company terminates
Executive’s employment without Cause or if Executive resigns his employment for
Good Reason (as defined below), in either case at any time other than upon the
occurrence of, or within the 13 months immediately following, the effective date
of a Change in Control, the Company shall pay Executive’s accrued and unpaid
base salary and accrued and unused vacation benefits earned through the date of
termination, at the rate in effect at the time of termination, less standard
deductions and withholdings. In addition to the above, if Executive furnishes to
the Company an executed waiver and release of claims in the form attached hereto
as Exhibit A (or in such other form as may be specified by the Company) (the
“Release”) within the time period specified therein, but in no event later than
45 days following Executive’s termination, and if Executive allows such Release
to become effective in accordance with its terms, then (i) Executive shall be
entitled to severance in the form of continuation of his base salary, at the
base salary rate equal to the greater of the rate in effect at the time of
termination or the rate immediately prior to the event giving rise to Good
Reason (the “Severance Payments”), for a period of nine (9) months following the
termination date (the “Severance Period”), and (ii) if Executive timely elects
COBRA coverage, the Company will pay directly to the insurance provider the
premium for COBRA continuation coverage for Executive and Executive’s family
during the Severance Period or until he obtains new employment,
4

--------------------------------------------------------------------------------



whichever comes first (the “COBRA Coverage”); provided that, if the Company
determines that it cannot provide the COBRA Coverage without potentially
violating applicable law or incurring additional expense under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company will provide Executive, in lieu thereof, taxable, continued
installment payments equal to the COBRA premium, payable on the last day of a
given month, for 9 months (measured from the termination date), which payments
will be made regardless of whether Executive elects COBRA continuation coverage
(the “COBRA Bonus”). Notwithstanding the foregoing, the number of months of
COBRA Bonus to be paid, in any case, shall be reduced by the number of months of
COBRA Coverage previously paid by the Company. The Severance Payments will be
subject to standard payroll deductions and withholdings and will be made on the
Company’s regular payroll cycle, provided, however, that any Severance Payments
otherwise scheduled to be made prior to the effective date of the Release shall
accrue and be paid in the first payroll period that follows such effective date,
provided, further, that if the 45 day period to execute the Release spans two
calendar years, no Severance Payments will be made until the later calendar
year. The Company shall thereafter have no further obligations to Executive
under this Agreement, except as otherwise provided by law.
4.5.4    Termination by Company without Cause or by Executive for Good Reason In
Connection with a Change in Control. If the Company terminates Executive’s
employment without Cause or if Executive resigns his employment for Good Reason,
in either case upon the occurrence of, or within the 13 months immediately
following, the effective date of a Change in Control, the Company shall pay
Executive’s accrued and unpaid base salary and accrued and unused vacation
benefits earned through the date of termination, at the rate in effect at the
time of termination, less standard deductions and withholdings. In addition, if
Executive furnishes to the Company an executed Release within the time period
specified therein, but in no event later than 45 days following Executive’s
termination, and if Executive allows such Release to become effective in
accordance with its terms, then Executive shall be entitled to: (1) the
Severance Payments and COBRA payments described in Section 4.5.3 above;
provided, however, that the Severance Payments and COBRA payments shall be
increased from 9 months to 12 months and (2) accelerated vesting of all of
Executive’s unvested Company equity awards, such that Executive shall become
vested in 100% of the shares subject to all such equity awards on the effective
date of the Release; provided, however, that the vesting of any
performance-based awards shall be as if all applicable performance criteria were
achieved at target levels. The Company shall thereafter have no further
obligations to Executive under this Agreement, except as otherwise provided by
law.
4.6    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:
4.6.1    “Cause” shall mean the occurrence of any one or more of the following:
(i) Executive’s commission of any crime involving fraud, dishonesty or moral
turpitude; (ii) Executive’s attempted commission of or participation in a fraud
or act of dishonesty against the Company that results in (or might have
reasonably resulted in) material harm to the business of the Company; (iii)
Executive’s intentional, material violation of any contract or agreement between
Executive and the Company or any statutory duty Executive owes to the Company;
or (iv) Executive’s conduct that constitutes gross insubordination, incompetence
or habitual neglect of duties and that results in (or might have reasonably
resulted in) material harm to the business of the Company; provided, however,
that the action or conduct described in clauses (iii) and (iv) above will
constitute “Cause” only if such action or conduct continues after the Company
has provided Executive with written notice thereof and thirty (30) days to cure,
or otherwise remedy to the extent possible under direct control of the
Executive, the same. An occurrence of “Cause” as set forth in the preceding
sentence shall be based upon a good faith determination by the
5

--------------------------------------------------------------------------------



Board. Executive’s Disability shall not constitute Cause as set forth herein.
The determination that a termination is for Cause shall be by the Board in its
sole and exclusive judgment and discretion.
4.6.2    “Change in Control” shall have the meaning set forth in the Amended and
Restated 2006 Equity Incentive Plan.
4.6.3    “Good Reason” shall mean any of the following actions: (i) the
assignment to Executive of any duties or responsibilities that results in a
material diminution in Executive’s function as in effect immediately prior to
the effective date of the Change in Control; provided, however, that it will be
considered a material diminution in Executive’s function if, following a Change
in Control, the Executive is not reporting directly to the Chief Executive
Officer who is in turn reporting to the Company’s (or if applicable ultimate
parent entity’s) corporate board of directors; (ii) a reduction by the Company
in Executive’s annual base salary as in effect on the effective date of the
Change in Control; provided, however, that Good Reason shall not be deemed to
have occurred in the event of a reduction in Executive’s annual base salary that
is pursuant to a salary reduction program affecting substantially all of the
employees of the Company and that does not adversely affect Executive to a
greater extent than other similarly situated employees; or (iii) a relocation of
Executive’s primary business office to a location more than 50 miles from the
location of Executive’s primary business office as of the effective date of the
Change in Control, except for required travel by Executive on the Company’s
business to an extent substantially consistent with Executive’s business travel
obligations prior to the effective date of the Change in Control. For the
purposes of application of this definition of Good Reason to Section 4.5.3, the
words “as in effect immediately prior to the effective date of the Change in
Control” shall be read to mean as of, or immediately prior to, the date of the
event giving rise to Good Reason. In all events, in order for a termination for
Good Reason to occur, the Executive must provide the Company with written notice
of the condition constituting Good Reason within 90 days of the initial
occurrence of such condition, and allow the Company a 30-day cure period in
which to cure such condition, and the Executive must resign employment within 10
days of the end of such 30-day cure period if the Company does not cure the
condition in such cure period. For clarity, “corporate board of directors” as
used in the definition of Good Reason means the Company’s (or if applicable
ultimate parent entity’s) board of directors as such term is used in Section 141
of the Delaware General Corporation Law, or if the Company (or if applicable
ultimate parent entity) is not a corporation organized under Delaware law, the
most senior governing body of the Company (or if applicable ultimate parent
entity) the majority of which is comprised of non-employee and independent
members and has responsibility and authority for managing the business and
affairs of the Company (or if applicable ultimate parent entity).
4.7    Survival of Certain Sections. Sections 3.4, 3.6 and 4 through 18 of this
Agreement will survive the termination of this Agreement.
4.8    Parachute Payment. If any payment or benefit Executive would receive
pursuant to this Agreement (“Payment”) would (i) constitute a “Parachute
Payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Executive’s receipt, on an after-tax basis, of the greatest economic
benefit notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in payments or benefits constituting Parachute
Payments is necessary so
6

--------------------------------------------------------------------------------



that the Payment equals the Reduced Amount, reduction shall occur in the manner
that results in the greatest economic benefit for Executive. If more than one
method of reduction will result in the same economic benefit, the items so
reduced will be reduced pro rata.
In the event it is subsequently determined by the Internal Revenue Service that
some portion of the Reduced Amount (as determined pursuant to clause (x) in the
preceding paragraph) is subject to the Excise Tax, Executive agrees to promptly
return to the Company a sufficient amount of the Payment so that no portion of
the Reduced Amount is subject to the Excise Tax. For the avoidance of doubt, if
the Reduced Amount is determined in accordance with clause (y) in the preceding
paragraph, Executive will have no obligation to return any portion of the
Payment pursuant to the preceding sentence.
Unless Executive and the Company agree on an alternative accounting or law firm,
the accounting firm then engaged by the Company for general tax compliance
purposes shall perform the foregoing calculations. If the accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Company shall appoint a
nationally recognized accounting, law or consulting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting, law or consulting firm
required to be made hereunder.
The Company shall use commercially reasonable efforts such that the accounting,
law or consulting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
Executive and the Company within 15 calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by
Executive or the Company) or such other time as requested by Executive or the
Company.
4.9    Application of Internal Revenue Code Section 409A. Notwithstanding
anything to the contrary set forth herein, any payments and benefits provided
under this Agreement (the “Severance Benefits”) that constitute “deferred
compensation” within the meaning of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively
“Section 409A”) shall not commence in connection with Executive’s termination of
employment unless and until Executive has also incurred a “separation from
service” (as such term is defined in Treasury Regulation Section 1.409A-1(h))
(“Separation From Service”), unless the Company reasonably determines that such
amounts may be provided to Executive without causing Executive to incur the
additional 20% tax under Section 409A.
It is intended that each installment of the Severance Benefits payments provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is intended
that payments of the Severance Benefits set forth in this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of Section
409A provided under Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5)
and 1.409A-1(b)(9). However, if the Company (or, if applicable, the successor
entity thereto) determines that the Severance Benefits constitute “deferred
compensation” under Section 409A and Executive is, on the termination of
service, a “specified employee” of the Company or any successor entity thereto,
as such term is defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to
the extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the Severance Benefit payments
shall be delayed until the earlier to occur of: (i) the date that is six months
and one day after Executive’s Separation From Service, or (ii) the date of
Executive’s death (such applicable date, the “Specified Employee Initial Payment
Date”), the Company (or the successor entity thereto, as applicable) shall (A)
pay to Executive a lump sum amount equal to the sum of the Severance Benefit
payments that Executive
7

--------------------------------------------------------------------------------



would otherwise have received through the Specified Employee Initial Payment
Date if the commencement of the payment of the Severance Benefits had not been
so delayed pursuant to this Section and (B) commence paying the balance of the
Severance Benefits in accordance with the applicable payment schedules set forth
in this Agreement.
Notwithstanding anything to the contrary set forth herein, Executive shall
receive the Severance Benefits described above, if and only if Executive duly
executes and returns to the Company within the applicable time period set forth
therein, but in no event more than forty-five days following Separation From
Service, the Release and permits the Release to become effective in accordance
with its terms. Notwithstanding any other payment schedule set forth in this
Agreement, none of the Severance Benefits will be paid or otherwise delivered
prior to the effective date of the Release. Except to the extent that payments
may be delayed until the Specified Employee Initial Payment Date pursuant to the
preceding paragraph, on the first regular payroll pay day following the
effective date of the Release, the Company will pay Executive the Severance
Benefits Executive would otherwise have received under the Agreement on or prior
to such date but for the delay in payment related to the effectiveness of the
Release, with the balance of the Severance Benefits being paid as originally
scheduled. All amounts payable under the Agreement will be subject to standard
payroll taxes and deductions.
5.CONFIDENTIAL AND PROPRIETARY INFORMATION.
Executive has already executed, as a condition of Executive’s employment with
the Company, the Company’s standard form of Proprietary Information and
Inventions Agreement (the “PIIA”). The PIIA remains in full force and effect.
6.ASSIGNMENT AND BINDING EFFECT.
This Agreement shall be binding upon and inure to the benefit of Executive and
Executive’s heirs, executors, personal representatives, assigns, administrators
and legal representatives. Because of the unique and personal nature of
Executive’s duties under this Agreement, neither this Agreement nor any rights
or obligations under this Agreement shall be assignable by Executive. This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns and legal representatives. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company.
7.NOTICES.
All notices or demands of any kind required or permitted to be given by the
Company or Executive under this Agreement shall be given in writing and shall be
personally delivered (and receipted for) or faxed during normal business hours
or mailed by certified mail, return receipt requested, postage prepaid,
addressed as follows:
If to the Company:
10421 Pacific Center Court, Suite 200
San Diego, CA 92121
Attention: Chief Executive Officer




8

--------------------------------------------------------------------------------



If to Executive:
Eric Loumeau
15024 Huntington Gate Drive
Poway, CA 92064
Any such written notice shall be deemed given on the earlier of the date on
which such notice is personally delivered or three days after its deposit in the
United States mail as specified above. Either Party may change its address for
notices by giving notice to the other Party in the manner specified in this
Section.
8.CHOICE OF LAW.
This Agreement shall be construed and interpreted in accordance with the
internal laws of the State of California without regard to its conflict of laws
principles.
9.INTEGRATION.
This Agreement, including Exhibit A and the PIIA, contains the complete, final
and exclusive agreement of the Parties relating to the terms and conditions of
Executive’s employment and the termination of Executive’s employment, and
supersedes any and all prior and/or contemporaneous oral and written employment
agreements or arrangements between the Parties, including the Prior Agreement,
which is hereby terminated. By signing below, Executive acknowledges that he has
been paid all compensation and benefits owed to him by the Company and that the
Company has fully performed all of its obligations under the Prior Agreement.
10.AMENDMENT.
This Agreement cannot be amended or modified except by a written agreement
signed by Executive and the Company.
11.WAIVER.
No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.
12.SEVERABILITY.
The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision, which most
accurately represents the Parties’ intention with respect to the invalid or
unenforceable term, or provision.
13.INTERPRETATION; CONSTRUCTION.
The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. This Agreement has been
drafted by legal counsel representing the Company, but Executive has been
encouraged to consult with, and has consulted with, Executive’s own
9

--------------------------------------------------------------------------------



independent counsel and tax advisors with respect to the terms of this
Agreement. The Parties acknowledge that each Party and its counsel has reviewed
and revised, or had an opportunity to review and revise, this Agreement, and any
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement.
14.REPRESENTATIONS AND WARRANTIES.
Executive represents and warrants that Executive is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that Executive’s
execution and performance of this Agreement will not violate or breach any other
agreements between Executive and any other person or entity.
15.COUNTERPARTS.
This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall contribute one and the same
instrument.
16.ARBITRATION.
To ensure the rapid and economical resolution of disputes that may arise in
connection with Executive’s employment with the Company, Executive and the
Company agree that any and all disputes, claims, or causes of action, in law or
equity, arising from or relating to Executive’s employment, or the termination
of that employment, will be resolved, to the fullest extent permitted by law, by
final, binding and confidential arbitration pursuant to both the substantive and
procedural provisions of the Federal Arbitration Act in San Diego, California
conducted by the Judicial Arbitration and Mediation Services/Endispute, Inc.
(“JAMS”), or its successors, under the then current rules of JAMS for employment
disputes; provided that the arbitrator shall: (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be permitted by law; and (b) issue a written arbitration
decision including the arbitrator’s essential findings and conclusions and a
statement of the award. Accordingly, Executive and the Company hereby waive any
right to a jury trial. Both Executive and the Company shall be entitled to all
rights and remedies that either Executive or the Company would be entitled to
pursue in a court of law. The Company shall pay any JAMS filing fee and shall
pay the arbitrator’s fee. Nothing in this Agreement is intended to prevent
either Executive or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.
Notwithstanding the foregoing, Executive and the Company each have the right to
resolve any issue or dispute involving confidential, proprietary or trade secret
information, or intellectual property rights, by Court action instead of
arbitration.
17.TRADE SECRETS OF OTHERS.
It is the understanding of both the Company and Executive that Executive shall
not divulge to the Company and/or its subsidiaries any confidential information
or trade secrets belonging to others, including Executive’s former employers,
nor shall the Company and/or its Affiliates seek to elicit from Executive any
such information. Consistent with the foregoing, Executive shall not provide to
the Company and/or its Affiliates, and the Company and/or its Affiliates shall
not request, any documents or copies of documents containing such information.




10

--------------------------------------------------------------------------------



18.ADVERTISING WAIVER.
Executive agrees to permit the Company, and persons or other organizations
authorized by the Company, to use, publish and distribute advertising or sales
promotional literature concerning the products and/or services of the Company,
or the machinery and equipment used in the provision thereof, in which
Executive’s name and/or pictures of Executive taken in the course of Executive’s
provision of services to the Company appear. Executive hereby waives and
releases any claim or right Executive may otherwise have arising out of such
use, publication or distribution.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
11


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed the Agreement as of the date
below.
ANAPTYSBIO, INC.


By:    /s/ Hamza Suria
Name:     Hamza Suria
Title:    President & CEO
Dated:    July 14, 2020
Executive:
/s/ Eric Loumeau
ERIC LOUMEAU
Dated:    July 14, 2020




[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]


--------------------------------------------------------------------------------



EXHIBIT A
RELEASE AND WAIVER OF CLAIMS
TO BE SIGNED ON OR FOLLOWING THE SEPARATION DATE ONLY
In consideration of the payments and other benefits set forth in the Amended and
Restated Employment Agreement effective July 15, 2020, to which this form is
attached, I, Eric Loumeau, hereby furnish ANAPTYSBIO, INC (the “Company”), with
the following release and waiver (“Release and Waiver”).
In exchange for the consideration provided to me by the Amended and Restated
Employment Agreement that I am not otherwise entitled to receive, I hereby
generally and completely release the Company and its current and former
directors, officers, employees, stockholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Parties”) from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to or on
the date that I sign this Agreement (collectively, the “Released Claims”). The
Released Claims include, but are not limited to: (a) all claims arising out of
or in any way related to my employment with the Company, or the termination of
that employment; (b) all claims related to my compensation or benefits from the
Company including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (c) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (d) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (e) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, misclassification, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (the “ADEA”), the California Labor Code, and
the California Fair Employment and Housing Act (as amended). Notwithstanding the
foregoing, the following are not included in the Released Claims (the “Excluded
Claims”): (a) any rights or claims for indemnification I may have pursuant to
the charter or bylaws of the Company or under applicable law; (b) any rights or
claims to unemployment compensation, funds accrued in my 401k account, or any
vested equity incentives; (c) any rights that are not waivable as a matter of
law; or (d) any claims arising from the breach of this Agreement. I hereby
represent and warrant that, other than the Excluded Claims, I am not aware of
any claims I have or might have against any of the Released Parties that are not
included in the Released Claims.
I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that Section and
any law of any jurisdiction, including New York, of similar effect with respect
to any claims I may have against the Company.
I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. I further acknowledge that I have been advised, as required by the
Older Workers Benefit Protection Act, that: (a) the release and waiver granted
herein does not relate to claims under the ADEA



--------------------------------------------------------------------------------



which may arise after this Release and Waiver is executed; (b) I should consult
with an attorney prior to executing this Release and Waiver; and (c) if I am age
40 or older at the time of execution of this release, I have 21 days from the
date of termination of my employment with the Company in which to consider this
Release and Waiver (although I may choose voluntarily to execute this Release
and Waiver earlier); and (d) if I am age 40 or older at the time of execution of
this release, I have seven days following the execution of this Release and
Waiver to revoke my consent to this Release and Waiver and this Release and
Waiver shall not be effective until the seven day revocation period has expired
without my having previously revoked this Release and Waiver.
I agree not to disparage the Company and its officers, directors, employees,
shareholders and/or agents, in any manner likely to be harmful to them or their
business, business reputations or personal reputations; provided that I may
respond accurately and fully to any question, inquiry or request for information
when required by legal process (e.g., a valid subpoena or other similar
compulsion of law) or as part of a government investigation.
I acknowledge my continuing obligations under my Proprietary Information and
Inventions Agreement. Pursuant to the Proprietary Information and Inventions
Agreement I understand that among other things, I must not use or disclose any
confidential or proprietary information of the Company and I must immediately
return all Company property and documents (including all embodiments of
proprietary information) and all copies thereof in my possession or control. I
understand and agree that my right to the severance pay I am receiving in
exchange for my agreement to the terms of this Release and Waiver is contingent
upon my continued compliance with my Proprietary Information and Inventions
Agreement.
This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.
Date:________________________    By:__________________________________
    ERIC LOUMEAU



